Title: William Short to John Jay, 9 March 1790
From: Short, William
To: Jay, John



Dear Sir
Paris March 9. 1790

On the 6th. inst. Mr. Necker sent to the national assembly the memorial which had been expected for some days. I have the honor of forwarding it to you. You will see that there were some grounds for the public suspicion of his intention to quit the helm of affairs, or at least to relieve himself from a part of the task. I think it certain however that he has no design at present to abandon it altogether. Having been counteracted frequently by the assembly, and his health not allowing him to attend to the details of business, he wishes to remedy the two inconveniences, by having a board of commissioners to assist him and by chusing this board among the members of the assembly. It is very uncertain however whether the assembly will annul a decree formerly made and which disables any of their members from accepting any place during the present session. As yet they have not deliberated on the memorial and are uncertain themselves what will be the result. In the mean time the stocks continue falling, the kind of paper money which circulates in Paris depreciates, and the little probability of affairs becoming better for some time is evident from the memorial in question. The public anxiety increases and the number of discontented augments. It is difficult to say how long this unsettled state will continue, but it is easy to foresee that it cannot last much longer without dissentions of a different nature from those which have as yet appeared. At present there is no danger from the former government. The revolution so far as it regarded the taking all power out of the hands of the governing has been long effected, and from that time, as frequently happens when there is no common enemy, parties have arisen among those who were formerly united, and who are more inveterate and more dangerous to each other than any enemy could be. Most people begin to lose hopes of the constitution being finished by the present assembly, and desire that a new convention be called, to be chosen constitutionally by the departments formed under the new division of the Kingdom. This measure would be  attended with certain delay and probable danger. Still I fear it is the least evil that can ensue. However the assembly will not adopt it but in the case of extremity. A large majority as yet are decidedly opposed to it, and wish to keep their seats at least till the completion of the constitution.
The report of the committee on the subject of the French islands was made yesterday. It is not yet printed and therefore I cannot send it to you at present. The decree of the assembly is nearly what I supposed it would be in my last. For it, I beg leave to refer you Sir, to the journals of the assembly [No.198.] which I have the honor of inclosing. The decree as you will observe was passed without debate. It was feared that discussion would bring on a conflict between the interests of the Colonists and Merchants and those of humanity. It was known that the Count de Mirabeau intended to go fully into the details of the slave trade and propose its abolition. The other members who wished to speak, were for opposing the latter article of the decree which sanctions that trade for the present. The assembly were forced here to deviate from their known principles from an apprehension of the large trading towns and the provinces adjoining to them. The decree as it stands has given full satisfaction to the members from those parts of the Kingdom, and the deputies and inhabitants of the islands who are here. It seemed certain that nothing would have satisfied them without such a declaration on the slave trade.
The Congress of the United Belgick States have sent a deputy to this country. He brings three letters one to the national assembly, to engage them to support their country in pursuit of liberty, another to the King to sollicit an acknowledgment of their independence, and a third to the Marquis de la fayette begging him to support their cause in the national assembly and with the King. This deputy has been here only a few days and has as yet taken no official step. The popular party in Brabant have written also to the Marquis de la fayette, disavowing this deputy, and begging that he will oppose his mission as coming only from a body who have usurped the sovereignty of their country in violation of the rights of the people. Under these circumstances he can expect to make little progress in his business. The popular party is increasing every day in numbers and strength, particularly at Brussels. A short time past a riot being about to take place there, Messrs. Vander Noot and Van Eupen two of the chiefs of the States or aristocratic party, were obliged, in order to prevent it, to sign a paper in which they acknowlege that whatever they had done  was in the name of the people, that the sovereignty resided in the people, and that the states had never had an intention of contravening that principle. This state of parties induced the former Governors general of the low countries to suppose it a favorable moment for sending proposals of accomodation offered already by the Grand Duke of Tuscany. He disavows all the measures of his predecessor and offers advantageous terms of reconciliation. The States had the proposals immediately printed and circulated. This shews their confidence in the minds of the people being absolutely alienated from the house of Austria. The deputy from Brabant told me it had produced no other effect than to irritate the people by a clause of pardon which is offered to those who have been engaged in the insurrection. It is to be observed however that this deputy is of the aristocratic or Prussian party. It is probable that a great part of the popular party would prefer an accomodation with the house of Austria to a submission to the usurped power of the States. As yet they hope to establish their independence and to form a new constitution by deputies chosen by all the people.—We have not yet an account of the Grand Duke’s arrival at Vienna. His proposals for accomodation were dated at Florence.
I recieved a day or two ago a letter from one of the American prisoners at Algiers. He complains of hard treatment and ill usage from his country in allowing their citizens to remain so long in captivity. He adds that they are now without resource, the Spanish consul having declined furnishing them as formerly until he should be paid his advances. He hopes soon to have relief at least from that part of his sufferings. He adds that Portugal is trying to make a peace with the regency and in that case, that the cruisers would go out at least as far as the western islands. He does not think however that the peace will be made. He inclosed me two letters for his friends in America which I take the liberty Sir of putting under your cover.—I have honor of inclosing you also a letter from M. Dumas which he sent to me open with a desire I should read it. The gazettes of France and Leyden will also be conveyed by this opportunity. Supposing the Secretary of the Treasury might wish to have in his office a state of the pensions under this government and which have been so long from the public eye, I take the liberty Sir of inclosing you for him the list so far as it has as yet appeared.
The execution of M. de Favras is one of those events which never fail to stain the revolution which occasions them. He was an adventurer and a man of bad character. There is no doubt he was  ready to engage in any plan that could procure him money or consideration. These circumstances warped the minds of the Chatelet, and the clamors and fury of the people, probably influenced too much their judgment. The first day that the opinions of the judges were taken there was not a sufficient majority for condemning him, four fifths being necessary. On the second day several of those who could not determine to vote for his condemnation, absented themselves from the tribunal, under various pretexts, so that the same votes which were not sufficient before became now nearly the unanimity. I inclose a short account of his judgment and execution. The Marquis de la fayette is much blamed for this execution by the party who seek every means of calumniating him. It is certain however that he remained as was his duty absolutely inactive, except in one instance when he took upon him to give information to M. de Favras of two of the principal witnesses being his denonciateurs. He thought that his objecting to their testimony as such would, as it ought to have done, have invalidated it. The Chatelet determined the contrary because the witnesses had denounced the prisoner, before a reward for such denunciations had been promised. I have the honor to be with sentiments of the most perfect respect & attachment, Sir Your most obedient humble servt,

W Short

